Donovan, Presiding Judge,
dissenting.
{¶ 16} I disagree. I would affirm the judgment of the trial court. First, in my view, the trial court correctly refused to consider portions of appellant’s postdeposition affidavit. The area in which appellant fell was not hidden or artificially concealed. The open-and-obvious doctrine bars recovery in this case, as the size and configuration of this deteriorating curb was readily discoverable and observable. Swiger’s concerns about the pictures do nothing to mitigate the openness and obviousness of the curb on the day of the accident.
{¶ 17} The Cash and Grossnickle cases cited by the majority involve municipalities, attendant circumstances, and the “two-inch rule,” which absolves municipalities from liability as a matter of law where deviations in pavement height constitute expected and slight defects. The two-inch-rule analysis is antithetical to and distinct from the open-and-obvious doctrine. The two-inch-rule cases generally address what is a reasonably safe condition for municipal sidewalks as opposed to the question of what dangers are so open and obvious that an ordinary person would be able to avoid them on her own.
{¶ 18} I would affirm.